DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 4/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,900,289 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s supplemental amendments filed 4/4/22 have been entered. The amendments have overcome the previously presented objection(s), 112(b) rejection(s), and prior art rejections in the Office Action dated 1/25/22. 

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
	Each independent claim requires at least one “sliding sleeve surrounded by the drill string” and at least one “power spring attached to the mandrel,” where using the expansion assembly involves “sliding of the sliding sleeve along the drill string”, “directing the mandrel toward the clad with the power spring”, and “radially expanding the radially expandable clad”. While Zhou (20130068481) teaches the majority of the claim as indicated in the prior art rejection presented in the Office Action dated 1/25/22, Zhou does not teach the above mentioned limitation. 
Relevant references identified include:
Ring (WO 03042486 A2) does teach a power spring configured to direct the mandrel towards the clad (e.g. Para 0068, “spring elements are coupled to the upper and lower expansion cone segments, 44 and 46, for resiliently biasing the expansion cone segments towards the expanded or collapsed position”) and does have a sliding sleeve (e.g. Fig 11b, sleeve 52); however the movement of the sleeve results in the retraction of the expansion cones (Paras 0064-0068) and not the “actuation of the expansion assembly” as required by the claim. 
Duggan (US 20050005668 A1) teaches a sliding sleeve (e.g. seat 33b in Fig 7), a spring (36b in Fig 7), and an expansion mandrel (18b in Fig 7), the spring 36b, Para 0112 describes that “a biasing member comprising a spring 36b, which biases the mandrel 26b towards the deactivating position of FIG. 7”. The claim requires that the power spring be “configured to direct the mandrel toward the clad”, which is would not be the case here.  
	It would not have been obvious to use the Ring or Duggan references to modify the Zhou reference and then further modify the reference(s) arrive at claimed invention without the benefit of impermissible hindsight.  
	While Zhou ‘958 (US 20160362958 A1) was also identified and does teach the missing limitation (see Fig 3B), Zhou ‘958 is not available as prior art under the 102(b)(1)(A) exception as the disclosure of Zhou ‘958 was made by the inventor or joint inventor. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/
Primary Examiner, Art Unit 3676